UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-5101287 (State of other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) No. 588 Shiji Xi Road, Xianyang, Shaanxi Province, The People’s Republic of China (Address of Principal Executive Offices) (Zip Code) Biostar Pharmaceuticals, Inc. 2009 Incentive Stock Plan (Full Title of Plan) Mr. Ronghua Wang No. 588 Shiji Xi Road
